Citation Nr: 9926335	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with disc disease and fusion, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for pes cavus 
deformity of the right foot, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

4.  Entitlement to an extension of a temporary total rating 
based on a need for convalescence beyond June 30, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969 and from February 1969 to May 1971.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the June 1999 VA Form 8, Certification 
of Appeal, does not include the issues of entitlement to an 
increased rating for right pes cavus, of entitlement to a 
total rating due to individual unemployability, and of 
entitlement to an extension of a temporary total rating 
beyond August 31, 1990.  However each of those issues was 
reviewed by the RO in a December 1996 supplemental statement 
of the case and each of those issues was noted in the 
veteran's substantive appeal, received in February 1997.  
Accordingly, the Board finds that these issues are in 
appellate status and are ready for appellate review.

The Board notes that due to the following determination of 
the veteran's claim for a total rating due to individual 
unemployability, the claim for an extension of a temporary 
total rating beyond June 30, 1994 is moot.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back disability is manifested 
by severe constant pain of the low back, resulting in 
limitation of back motion, muscle spasm, and pain radiation.  
The functional loss due to pain is equivalent to pronounced 
intervertebral disc syndrome.

3.  The veteran's right foot pes cavus results in hammer toes 
of toes two through five and results in cramping of the right 
foot.

4.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for 
low back strain, with disc disease and fusion, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria for a rating in excess of 20 percent for 
right foot pes cavus have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 (1998).

3.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disabilities, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 



I.  Low Back Disability

The veteran seeks a rating in excess of 40 percent for his 
low back disability.  By rating action in October 1971, the 
veteran was granted service connection and a noncompensable 
evaluation for low back strain, effective from June 1971.  
The RO granted a 10 percent rating for this disability 
effective from October 1973.  Effective from July 1993, a 20 
percent rating was assigned.  The veteran submitted a claim 
for an increased rating for his back disability in June 1995.  
The RO granted the veteran his current 40 percent rating 
effective from June 1995.  

The claims file reveals complaints of back pain ever since 
discharge from service.  The veteran additionally injured his 
back at work in April 1993 when he lifted a bundle of 
newspapers.  Diagnostic tests in May 1993 revealed that the 
veteran had herniated nucleus propulsus.  The veteran 
underwent an L5-S1 laminectomy and bilateral diskectomy with 
fusion at a private facility in May 1994.

On VA examination in June 1995, the veteran was noted to have 
had a fusion of two disks, L4 and L5, and removal of a 
herniated disk at L4-L5 in May 1994.  The veteran reported 
that he did well for a month or so.  The radiculopathy that 
he had had in his left leg, as well as paresthesias and 
anesthesias, had disappeared.  However, the veteran reported 
that he continued to have very severe chronic aching pain in 
the lumbosacral area.  Approximately two months after surgery 
he was walking from a half mile to one mile a day and then 
gradually he could not walk after the pain in his lumbosacral 
area and the paraspinal muscles became a severe ache.  The 
veteran stated that his only relief from back pain was when 
he laid in bed on his left side.  When seated in a chair the 
veteran had to keep shifting his weight.  The veteran was 
wearing a lumbosacral belt-type support which did not seem to 
be doing anything.  The veteran reported that he was 
undergoing physical therapy twice a week for his back 
disability.

The veteran evidenced much pain as he walked into the office 
and as he took his clothes off.  The veteran had only 32 
degrees of forward flexion.  He had zero degrees of backward 
extension and zero degrees of left lateral flexion.  Right 
lateral flexion was 15 degrees and rotation to the left was 
15 degrees, with considerable pain in the lumbosacral area, 
and there was no rotation to the right.  Patellar reflexes in 
the left leg were 4+ and brisk, and the Achilles was 2+ and 
rather sluggish.  Patellar reflexes on the right were 4+ and 
the Achilles was 3+ and rather sluggish.  The examiner noted 
that there were no paresthesias of anethesias or 
radiculopathy involving either lower extremity.  The veteran 
had a well-healed scar over L4, L5 portions of the sacrum.  
There was some increase in the normal lordotic curvature of 
the lumbar spine with lumbarization of S1.  The diagnosis was 
status post diskectomy L4-L5 with fusion L4-L5 and with 
residual pain and limitation of motion as noted.  The 
examiner noted that there was consideration of using a large 
type of back support such as a captain's chair type with 
firmer midline supports and a metal bar behind the arms and 
over the iliac crests.

A June 1995 letter from the office of Donald P. Sickler, 
M.D., states that the veteran was seen only once after his 
back surgery.

A letter was received from Homayoun Mesghali, M.D., in July 
1995.  Dr. Mesghali noted that the veteran had a 
decompressive lumbar laminectomy in May 1994 and then a 
spinal fusion.  X-rays showed good healing of the fusion.  On 
the veteran's last examination he was still having some back 
pain.  It was elected to continue conservative treatment.  
The veteran was taking pain medication and muscle relaxants.  
Dr. Mesghali stated that the diagnosis was post laminectomy 
and spinal fusion with residual pain and that the veteran had 
partial permanent disability.

The veteran appeared before a RO hearing officer in December 
1996.  The veteran reported that he had constant back pain 
and that his back disability interfered with his ability to 
sit, walk and stand.  He stated that he had frequent muscle 
spasms in his back.  His back pain had made it more difficult 
for him to drive a car.  The veteran testified that he was 
not bedridden, it was just that he stayed in bed as much as 
he could because that was the most comfortable spot that he 
could find.

On VA neurological examination in June 1996 the veteran 
stated that since his low back surgery in May 1994, his leg 
pain had improved but his back pain had increased and he had 
been unable to work since that time.  He reported constant 
back pain and that he spent anywhere from 18 to 20 hours in 
bed every day because of back pain.  On objective examination 
the veteran walked with a limping gait, favoring the right 
leg.  The veteran's right foot was in an equinus varus 
position.  Muscle tone was normal in all four extremities.  
Muscle bulk was normal in all muscles except for atrophy of 
the right quadriceps.  Sensory examination was intact to 
light touch, position, and vibration throughout.  The veteran 
did describe a decreased sensation to pinprick over the 
lateral aspect of the right leg.  However, he was able to 
distinguish sharp and dull in that dermatomal distribution.  
Knee jerks were 2 to 3+ bilaterally. Ankle jerks were 1 on 
the right and 2+ on the left.  The clinical impression was 
focal dystonia of the right foot, chronic low back pain, and 
history of lumbar radiculopathy, resolved.  The veteran had 
normal nerve conduction velocity and electromyograph tests, 
except for the presence of dystonia.

On VA orthopedic examination in June 1996 the veteran 
reported that he was treated with multiple anagelsics, muscle 
relaxants and physical therapy with minimal relief.  The 
veteran reported that he spent 20 to 22 hours a day in bed 
secondary to his chronic low back pain.  Objectively there 
was mild lumbar vertebral and paravertebral tenderness, 
without spasm.  Bilateral straight leg raising positive at 30 
degrees.  The examiner noted that there were no postural 
abnormalities or fixed deformities and the musculature of the 
back was normal.  The veteran had 40 degrees of forward 
motion, 5 degrees of backward extension, 10 degrees of right 
lateral flexion, 10 degrees of left lateral flexion, 5 
degrees of rotation to the right, and 5 degrees of rotation 
to the left.  There was evidence of pain with all range of 
motion.  There was no evidence of neurological involvement.  
The diagnosis was history of lumbar strain with residual 
chronic low back pain.

Copies of treatment records from David E. Cox, D.O., indicate 
that he treated the veteran for a variety of disabilities 
including low back pain from June 1993 to September 1997.

Treatment records from Montgomery Orthopedics dated from May 
1993 to July 1998 show that the veteran experienced increased 
back pain after the May 1994 low back surgery.  In August 
1995 a physician stated that the veteran was not able to 
return to his previous job and that the veteran could not 
lift 50 pounds.  Muscle spasms were noted from November 1995 
onward.  The veteran had continued increased back pain for 
which he was treated with physical therapy, steroids, and 
medication without sustained relief.  The veteran reported 
increasing back pain in May 1997 and was given additional 
medication.  In November 1997 the veteran reported acute 
intermittent sharp pain that occasionally radiated down the 
right leg.  When in February 1998 the veteran reported 
continued back pain, the examiner noted that if the veteran 
did not show any improvement he should see the pain 
management people at the hospital. 

The veteran was afforded a VA examination in January 1999.  
The veteran reported that constant back pain that sometimes 
went down in his legs.  This pain went mostly to the left 
leg, mostly on the outer side, all the way down to the toes.  
He also reported muscle spasms in the left calf and back 
which lasted from a few seconds to a few minutes.  The pain 
was always there, even with medications.  The veteran 
reported that his back pain was 8 on a scale from 1 to 10.  
He had pain with bending, twisting, or turning.  His back 
pain interfered with walking, standing and sitting.  The only 
comfortable position that he could find was in bed.  The 
veteran reported that he went to a private orthopedic clinic 
every three months for medications.  On examination the 
veteran had difficulty walking on his heels and toes.  
Especially the right foot went into spasm and the toes curled 
up in a hammer toe fashion.  Straight leg raising was to 
about 35 degrees bilaterally.  After that, there was a lot of 
pain so the veteran was not forced to go further.  
Lumbosacral flexion was to 40 degrees, extension was to 15 
degrees, right lateral bend was to 15 degrees, right lateral 
rotation was to 15 degrees, left lateral rotation was to 15 
degrees.  The low back muscles were checked against gravity 
and against strong resistance and they were graded at 4.5 to 
5/5 power.  Some weakness was present secondary to pain.  The 
veteran complained of pain in the back even when in resting 
position.  The movement through the ranges of motion were 
painful.  

The veteran seeks a rating in excess of 40 percent for low 
back strain with disc disease and fusion.  The veteran is in 
currently in receipt of the highest schedular evaluation 
assignable for limitation of motion of the lumbar spine.  
This is also the highest schedular evaluation assignable for 
lumbosacral strain.  Accordingly he is not entitled to a 
higher rating under those criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.  

A 40 percent rating for intervertebral disc syndrome reflects 
severe symptoms reflected by recurring attacks with 
intermittent relief.  The next higher rating, 60 percent, 
requires pronounced intervertebral disc syndrome manifested 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The Board notes that the record reveals that the veteran 
experiences constant severe pain due to his service-connected 
low back disability.  This pain interferes with the veteran's 
ability to sit, stand, and walk.  He has been shown to have 
pain down the legs and frequent muscle spasms due to his low 
back disability.  Furthermore, he has received little 
intermittent relief from various medications, steroids or 
physical therapy.  VA examiners have noted that the veteran 
experiences back pain on all motion and that he has severe 
limitation of motion of the lumbar spine.  The Board finds 
that the veteran's low back disability results in such 
functional loss due to pain as to be analogous to pronounced 
intervertebral disc syndrome.  Accordingly, a 60 percent 
rating for low back strain with disc disease and fusion is 
warranted. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293.



II.  Right Foot Pes Cavus

The veteran seeks a rating in excess of 20 percent for right 
foot pes cavus.  The veteran was granted service connection 
and a 10 percent rating for his right foot pes cavus 
effective from June 1971.  He was denied service connection 
for a right foot drop disability.  Effective from August 1988 
the veteran was assigned a 20 percent disability rating for 
right foot pes cavus.  Since May 1995 the veteran has sought 
an increased rating for this disability.

On VA examination in June 1995 the examiner reported that the 
veteran previously had surgery on his right foot because he 
had a pes cavus and had had a hammer toe on the second toe 
which was still fused at the MP joint.  The veteran now had 
hammer toes involving toes three and four with calluses 
developing on the proximal PIP joint which were rather 
tender.  There were no paresthesias or anesthesias or 
radiculopathy involving either lower extremity, and the 
dorsiflexion of the left great toe was 4/5 and the right 
great toe was approximately 3/5 which was in keeping with the 
veteran's past medical record and his claw foot.

The veteran was afforded a VA podiatry examination in June 
1996.  The veteran reported that he began having problems 
with his right foot in service.  He stated that over time he 
developed multiple problems with his right foot ultimately 
producing an abnormal gait.  The veteran stated that he was 
eventually diagnosed with claw foot and pes cavus.  The 
veteran reported that his right foot cramped constantly 
causing him great difficulty in ambulating.  He made a 
conscious effort to raise and drop his right foot otherwise 
he would drag it.  Objectively, the veteran's right foot 
cramped during the examination.  The great toe seemed to 
overlap the second toe when the right foot was cramping.  The 
remaining toes were also noted to be in a flexed position 
resembling hammer toes.  The examiner noted that the veteran 
was unable to stand on his toes and heels without difficulty.  
The veteran had interdigital callus formation on the right 
foot and on the plantar surfaces involving all digits of the 
right foot.  The veteran walked with a pronounced lifting of 
his right foot (otherwise veteran stated that he would drag 
the right foot).  X-rays revealed second, third, fourth, and 
fifth hammer toes.  The diagnoses were right foot pes cavus 
and claw foot.  

On VA neurological examination in June 1996 the veteran 
walked with a limping gait, favoring the right leg.  On 
removing his high top shoes it was noted that the right foot 
was sustained in an equinus varus position.  Rubbing of the 
muscles in the posterior aspect of the right leg resolved the 
problem and enabled the veteran to hold his right foot flat 
on the floor.  When ambulating with his shoes off the right 
foot tended to point downward, and the veteran had a tendency 
to walk on the tops of the third, fourth, and fifth toes, 
with the toes being curled under the right foot.  While 
sitting on the examining table the veteran' right foot 
appeared to have a dystonic posturing.  The right foot might 
dorsiflex sharply or it might go into extreme plantar flexion 
position, at which time the veteran had to give some type of 
tactile stimulation to his right leg in order to relieve the 
dystonic posturing.

At the December 1996 hearing before a hearing officer the 
veteran testified that he had calluses on his toes and that 
some of his toes were without feeling.  He reported that he 
got muscle spasms and cramps in his right foot and he would 
have to pull over when he was driving.  He had to take off 
his shoe and rub his right foot in order to get the cramps 
out of it.  He stated that his right foot disability 
interfered with his ability to walk.  He had plates on his 
shoes to prevent them from wearing out so quickly.

The veteran was afforded a VA examination in January 1999.  
His right ankle was in neutral position but he could not 
dorsiflex the ankle actively or passively.  The right ankle 
would go into spasm on plantar flexion and the toes would 
curl up.  There was no evidence of hammer toe when the 
veteran was relaxed but as soon as the right foot was 
stimulated, it would curl up and the foot would go into 
plantar flexion and spasm.  Sensation in the right foot was 
essentially normal.  The diagnoses included hammer toe 
deformity of the right foot, second, third, fourth and fifth 
toes, and inability to dorsiflex the right ankle.  The right 
foot could get down to flat but the veteran was not able to 
dorsiflex the ankle.

A 20 percent rating is for assignment for unilateral acquired 
claw foot when all toes tend to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 30 
percent rating is for assignment when there is unilateral 
claw foot resulting in marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities and marked varus deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.

The medical evidence of record does not reveal that the 
veteran's right great toe is hammer toed.  Consequently, the 
veteran does not have all toes hammer toes as required for a 
30 percent rating.  Furthermore the right foot has not been 
shown to have marked contraction of the plantar fascia with 
dropped forefoot.  Very painful callosities and marked varus 
deformity of the right foot are also not shown.  Accordingly 
the veteran does not meet the requirements for a 30 percent 
rating for his service-connected right foot disability and a 
rating in excess of 20 percent for right foot pes cavus is 
not warranted.


III.  Total Rating due to Unemployability

The Board finds that an April 1994 letter from the veteran 
indicates a claim of entitlement to a total rating based on 
unemployability.  He maintains that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He asserts that he can do no lifting, that he 
has trouble walking, sitting and standing, and that he is in 
constant pain due to his right foot and low back 
disabilities.  

The Board is aware that the veteran has several nonservice-
connected disabilities, including a right shoulder 
disability, a left elbow disability and a left knee 
disability.  The determination of the veteran's employability 
has been made without consideration of the veteran's 
nonservice-connected disabilities.

The veteran now has a 60 percent evaluation in effect for low 
back strain with disc disease and fusion and a 20 percent 
evaluation in effect for a right foot disability.  The 
combined rating for the service-connected disabilities is 70 
percent.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disability provided that he has a service-connected 
disability rated at 60 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Since the veteran has one service-connected 
disability rated at 60 percent and a total combined rating of 
70 percent, the veteran meets the minimum schedular criteria 
for a total rating based on unemployability.

The veteran testified that he completed 10 years of school 
and then obtained his GED while in service.  The veteran last 
worked in April 1993 as a newspaper truck driver.  At that 
time he lifted a bundle of newspapers and experienced 
increasing back pain.  The veteran had worked for 30 years as 
a truck driver.  He was noted to have partial permanent 
disability due to his low back disability my Dr. Mesghali in 
July 1995.  A review of the record reveals that ever since 
the veteran's disc surgery in May 1994 the veteran has 
experienced constant and increasing back pain.  He has also 
experienced severe limitation of motion of the back since 
that time.

The veteran's service-connected right foot and low back 
disabilities result in an abnormal gait, a restriction in the 
veteran's ability to walk, sit and stand, and severe pain.  
The service-connected disabilities clearly preclude the 
veteran from working as a newspaper truck driver.  Moreover, 
in view of the veteran's limited education and occupational 
background, and the severe pain associated with the service-
connected low back disability, the Board is satisfied that 
the veteran's service-connected disabilities render him 
unemployable.  Accordingly, a total rating based on 
individual unemployability is warranted. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.340, 3.341, 4.16.


Since the veteran is entitled to a total rating based on 
individual unemployability ever since the May 1994 low back 
surgery, the Board notes that the veteran's claim for an 
extension of a temporary total rating based on a need for 
convalescence beyond June 30, 1994 is moot.


ORDER

Entitlement to an increased rating of 60 percent for low back 
strain with disc disease and fusion is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to an increased rating for right foot pes cavus 
is denied.

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	WAYNE BRAEUER 
	Member, Board of Veterans' Appeals



 

